DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the application filed September 22, 2020.  Claims 1-10 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 22, 2020, have been considered by the Examiner.

Claim Objections
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al (US 2018/0018651 A1)

Regarding claims 1 and 20, Nelson discloses a self-adaptive fair system, comprising:
           a mobile carrier for selectively moving to or being moved to a first location (Nelson: Figure 1 - kiosk 106);
a first object exhibited at the first location through the mobile carrier, the first object being accessed by a first user at the first location for selectively generating a first user design (Nelson: see at least: abstract -  a plurality of gift values to be provided via the display);
a processing unit for receiving a first order inputted by the first user and transmitting the first order, wherein the first order is related to the first user design (Nelson: Figure 1 - processing center 112);
a production station located outside the mobile carrier, signally connected to the processing unit and for producing a second object according to the first order (Nelson: Figure 1 - provider).

.










Allowable Subject Matter
Claims 1-10 are rejected under 35 USC 102, but would be allowable if rewritten according to the proposed amendment below.
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…wherein the second object is accessed by a second user for selectively generating a second user design, the processing unit is for receiving a second order inputted by the second user and transmitting the second order, the second order is related to the second user design, the production station is for producing a third object according to the second order”

Chen et al (US 2018/0018651 A1) discloses  interface screens through which collaborative product customization functionality in accordance with examples of this invention may be launched (Chen: Figure 5).  PTO-892 Reference U  discloses product personalization at a kiosk.  Neither Chen, PTO-892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious wherein the second object is accessed by a second user for selectively generating a second user design, the processing unit is for receiving a second order inputted by the second user and transmitting the second order, the second order is related to the second user design, the production station is for producing a third object according to the second order.   


















Proposed Amendments

1. (Currently Amended) A self-adaptive fair system, comprising: 
a mobile carrier for selectively moving to or being moved to a first location; 
a first object exhibited at the first location through the mobile carrier, the first object being accessed by a first user at the first location for selectively generating a first user design; 
a processing unit for receiving a first order inputted by the first user and transmitting the first order, wherein the first order is related to the first user design; and 
a production station located outside the mobile carrier, signally connected to the processing unit and for producing a second object according to the first order,
wherein the second object is accessed by a second user for selectively generating a second user design, the processing unit is for receiving a second order inputted by the second user and transmitting the second order, the second order is related to the second user design, the production station is for producing a third object according to the second order.  

2. (Canceled)

3. (Currently Amended) The self-adaptive fair system of claim 1, wherein the second user is located at a second location different from the first location, the self-adaptive fair system further comprises: 
a positioning unit coupled to the mobile carrier, wherein the positioning unit is for generating first position information related to the first location and second position information related to the second location; and 
a server unit signally connected to the processing unit, the server unit being configured to: 
receive the first order; 
receive the first position information; 
Page 15 of 19obtain a first geographic market assessment report related to the first location based on the first order and the first position information; 
receive the second order; 
receive the second position information; and 
obtain a second geographic market assessment report related to the second location based on the second order and the second position information.  

4. (Currently Amended) The self-adaptive fair system of claim 1, wherein the second user is located at the first location, the self-adaptive fair system further comprises: 
a positioning unit coupled to the mobile carrier, wherein the positioning unit is for generating first position information related to the first location; and 
a server unit signally connected to the processing unit, the server unit being configured to: 
receive the first order; 
receive the second order; 
receive the first position information; and 
obtain a consumer preference assessment report related to the first location based on the first order, the second order and the first position information.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0293537 A1, Kwok discloses KIOSK CLUSTER.
US 2018/0165737 A1, Love et al discloses Custom Apparel Products by Using Fabric Templates and Laser Finishing.
US 2016/0239815 A1, Vargas et al discloses MOBILE KIOSK FOR ENHANCED FINANCIAL PRODUCT OFFERINGS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625

/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625